DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 5, change “; and” to --.--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US#2004/0195303) in view of Kim (US#2004/0021571), and further in view of Colbert et al. (US#D413422).
Regarding claim 1, Hunt discloses in Fig. 1 a mailbox comprising; a storage compartment (housing); a lid (front door); the storage compartment being rectangular in shape comprising a top panel, a rear panel, a bottom panel, a left panel, and a right panel; and the lid being hingedly connected to the bottom panel.  
Hunt fails to disclose a speaker module connected to the storage compartment.  However, as evidenced by Kim, including a speaker module connected to the storage compartment is known in the mailbox art, see Fig. 1 and abstract.  Therefore, as evidenced by Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt by including a speaker module connected to the storage compartment.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the speaker module would enhance the user interface by adding humor.
Hunt fails to disclose the mailbox being vehicular-themed via ornamentation as claimed by the applicant.  However, as evidenced Colbert, such a design configuration is known in the mailbox art, see the mailbox including vehicular-theme ornamentation and checkered flag as shown in Fig. 1.  Therefore, as evidenced by Colbert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt by including a vehicular-theme via ornamentation.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the vehicular-theme via ornamentation would enhance the aesthetics of the mailbox.
Although Hunt as modified by Colbert fails disclose the specific first, second, third, and fourth ornamentations as claimed, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt to include the specific first, second, third, and fourth ornamentations for aesthetic appeal as a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 2, Hunt discloses in Fig. 1 the storage compartment further comprising a front opening; the left panel and the right panel being oppositely positioned of each other about the bottom panel; the left panel being terminally connected to the bottom panel; the right panel being terminally connected to the bottom panel the top panel being concentrically positioned to the bottom panel; the top panel being terminally connected to the left panel and the right panel; the rear panel being perimetrically connected to the left panel, the top panel, the right panel, and the bottom panel; the front opening being positioned opposite of the rear panel; and the front opening being delineated by the left panel, the top panel, the right panel, and the bottom panel.  
Regarding claim 3, Hunt discloses in Fig. 1 the lid comprising a cover and a handle; the cover being hingedly connected to the bottom panel about a front opening of the storage compartment: the handle being mounted to the cover.  
Regarding claim 4, Kim teaches the speaker module comprising a speaker 3, a power source (inherent), a chipset (electronic board), an activation sensor 2 and a housing 1a,1b; the power source being electrically connected to the chipset, the activation sensor, and the speaker; the chipset being electronically connected the speaker and the activation sensor; the speaker, the power source, the chipset, and the activation sensor being internally mounted within the housing, the housing being positioned “adjacent” to a front opening of the storage compartment as the housing aligns and communicates with the front opening; and the housing being internally connected to the storage compartment.  
Regarding claim 5, Hunt discloses a sleeve 22; an indicator flag 28; the sleeve being laterally connected to the left panel; and the indicator flag being slidable engaged within the sleeve (see Fig. 1).  
Regarding claim 6, Colbert teaches  wherein the indicator flag is a black and white checkered racing flag (Fig. 1).  
Regarding claims 7-11, although Hunt as modified by Colbert fails disclose the specific first, second, third, and fourth ornamentations as claimed, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt to include the specific first, second, third, and fourth ornamentations for aesthetic appeal as a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677